          Case 2:20-cv-01903-SPL Document 44 Filed 10/12/20 Page 1 of 1




 1   Roopali H. Desai (024295)
     D. Andrew Gaona (028414)
 2   Kristen Yost (034052)
     COPPERSMITH BROCKELMAN PLC
 3   2800 North Central Avenue, Suite 1900
     Phoenix, Arizona 85004
 4   T: (602) 381-5478
 5   rdesai@cblawyers.com
     agaona@cblawyers.com
 6   kyost@cblawyers.com
     Attorneys for Defendant Arizona Secretary of State
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF ARIZONA
10   Mia Familia Vota, et al.,                           )   No. CV-20-01903-PHX-SPL
                                                         )
11                         Plaintiffs,
                                                         )
                                                             NOTICE OF APPEAL
12   v.                                                  )
                                                         )
13   Katie Hobbs, in her official capacity as            )
     Arizona Secretary of State,                         )
14
                                                         )
                           Defendant.
15                                                       )
16
17                   Defendant Katie Hobbs, in her official capacity as Arizona Secretary of State,
18   hereby appeals to the United States Court of Appeals for the Ninth Circuit from the order
19   and judgment entered in this action on October 5, 2020 (Dkt. 35).
20                   RESPECTFULLY SUBMITTED this 12th day of October, 2020.
21                                                    COPPERSMITH BROCKELMAN PLC
22
                                                      By s/ Roopali H. Desai
23                                                           Roopali H. Desai
                                                             D. Andrew Gaona
24                                                           Kristen Yost
25                                                    Attorneys for Defendant Arizona Secretary of
                                                      State Katie Hobbs
26
27
28

     {00517894.1 }
